—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered April 16, 1998, convicting him of rape in the first degree, sexual abuse in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Alexander, 176 AD2d 947; People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly refused the defendant’s request to charge the jury with the lesser-included offense of attempted rape. No reasonable view of the evidence would support a finding that he committed the lesser offense but not the greater (see, People v Glover, 57 NY2d 61).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.